UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 07-1822



ISMAIL AHMED MOHAMMED,

                Petitioner,

          v.


MICHAEL B. MUKASEY, Attorney General,

                Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   April 1, 2008                  Decided:   July 15, 2008


Before MICHAEL, MOTZ, and KING, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Solomon Bekele, LAW OFFICES OF SOLOMON & ASSOCIATES, Silver Spring,
Maryland, for Petitioner. Jeffrey S. Bucholtz, Acting Assistant
Attorney General, Linda S. Wernery, Assistant Director, Thankful T.
Vanderstar, Office of Immigration Litigation, UNITED STATES
DEPARTMENT OF JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Ismail Ahmed Mohammed, a native and citizen of Ethiopia,

petitions for review of an order of the Board of Immigration

Appeals   (“Board”)      dismissing    his    appeal   from    the   immigration

judge’s order finding him removable and denying his applications

for asylum, withholding from removal, and withholding under the

Convention     Against     Torture   (“CAT”).     Mohammed      challenges    the

Board’s adverse credibility finding and claims the Board failed to

consider Mohammed’s independent documentary evidence.                We deny the

petition for review.

              The Immigration and Naturalization Act (“INA”) authorizes

the Attorney General to confer asylum on any refugee.                  8 U.S.C.

§ 1158(a) (2000).           The INA defines a “refugee” as a person

unwilling or unable to return to his native country “because of

persecution or a well-founded fear of persecution on account of

race, religion, nationality, membership in a particular social

group, or political opinion.”          8 U.S.C. § 1101(a)(42)(A) (2000).

An applicant can establish refugee status based on past persecution

in his native country on account of a protected ground.                8 C.F.R.

§ 1208.13(b)(1) (2007).          Without regard to past persecution, an

alien   can    establish    a   well-founded    fear   of     persecution    on   a

protected ground.        Ngarurih v. Ashcroft, 371 F.3d 182, 187 (4th

Cir. 2004).




                                      - 2 -
           An   applicant    has   the    burden    of    demonstrating    his

eligibility for asylum.      8 C.F.R. § 1208.13(a) (2007); Gandziami-

Mickhou v. Gonzales, 445 F.3d 351, 353 (4th Cir. 2006).                     A

determination regarding eligibility for asylum is affirmed if

supported by substantial evidence on the record considered as a

whole.    INS v. Elias-Zacarias, 502 U.S. 478, 481 (1992).                This

court will reverse the Board “only if the evidence presented by the

petitioner was so compelling that no reasonable fact finder could

fail to find the requisite fear of persecution.”            Rusu v. INS, 296

F.3d 316, 325 n.14 (4th Cir. 2002) (internal quotation marks and

citations omitted).

           We find sufficient evidence supports the Board’s adverse

credibility finding and the record does not compel a different

result.   Accordingly, we will not disturb the Board’s denial of

Mohammed’s application for asylum, withholding from removal, and

protection under the CAT.

           Accordingly,     we   deny    the   petition   for   review.     We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                            PETITION DENIED




                                   - 3 -